350 F.3d 984
UNITED STATES of America, Plaintiff-Appellee,v.Dennis Paul TIMMINS, Defendant-Appellant.
No. 00-30224.
United States Court of Appeals, Ninth Circuit.
Filed November 25, 2003.

1
Michael W. Mosman, Esq., USPO—Office of the U.S. Attorney, Portland, OR, Jonathan L. Marcus, U.S. Department of Justice, Washington, DC, for Plaintiff-Appellee.


2
William S. Labahn, Esq., Law Office of William S. Labahn, P.C., Eugene, OR, for Defendant-Appellant.


3
Before: STEPHEN S. TROTT and THOMAS G. NELSON, Circuit Judges, and MILTON I. SHADUR,* District Judge.

ORDER

4
The opinion filed in this case on July 17, 2002, and published at 301 F.3d 974 (9th Cir.2002) is ordered vacated and withdrawn. The pending petition for rehearing is denied and a unpublished decision will be filed simultaneously.



Notes:


*
 The Honorable Milton I. Shadur, Senior District Judge for the Northern District of Illinois, sitting by designation